UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:October 31, 2014 Date of reporting period:October 31, 2014 Item 1. Reports to Stockholders. HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND HUBER CAPITAL DIVERSIFIED LARGE CAP VALUE FUND Investor Class Institutional Class ANNUAL REPORT October 31, 2014 November 24, 2014 Dear Shareholder: The fiscal year ended October 31, 2014 was characterized by another strong year in the equity markets across all market capitalizations, but particularly in the large capitalization portion of the market cap spectrum which experienced double-digit growth. During the fiscal year period, Huber Capital Diversified Large Cap Value Fund, Huber Capital Equity Income Fund and Huber Capital Small Cap Value Fund underperformed their respective benchmarks. The fiscal year ended October 31, 2014 has proven to be a very challenging year for our strategies with respect to performance. And while it is true that as investors we take a long-term approach to investments (in other words, across a business cycle), we recognize that an explanation is in order. In general, we believe the companies in which we have invested have performed well operationally in 2014, in-line with our expectations. However, the share prices for these companies have, for the most part, materially underperformed. Further, this trend has been most prevalent within our largest holdings. What explains this dichotomy? In our view, a portion of this year’s underperformance can be attributed to a “calendar effect,” in other words, generally speaking, portfolio securities experienced what we considered to be unexpectedly strong previous performance, a portion of which we therefore were not surprised to see reverse at a later date.A further portion of our underperformance may be ascribed to a somewhat conservative positioning of the portfolio given that the market has more than doubled in recent years.Finally, materially increased levels of price momentum in the marketplace, a trend that is contrary by nature to value investing, could also have had a negative impact on the portfolios during the period.Irrespective of the cause, we are confident in our people and process and believe that this period of underperformance could ultimately represent an opportunity as stock prices for our portfolio holdings have fallen well behind our assessment of the corresponding companies’ business fundamentals. Diversified Large Cap Value Fund Review For the fiscal year ended October 31, 2014, the Diversified Large Cap Value Fund, Investor Class and Institutional Class, returned 8.75% and 9.12%, respectively, underperforming the 16.46% total return of the Russell 1000® Value Index and the 17.27% total return of the S&P 500® Index. Relative to the Russell 1000® Value Index, the primary sector that contributed positively to the Fund’s relative performance was Utilities. The main sectors that detracted from relative performance were Energy, Consumer Staples, Producer Durables and Consumer Discretionary. 2 Within the Utilities sector, portfolio holdings Exelon Corporation and Entergy Corporation, both merchant power producers, posted strong returns as the companies beat earnings estimates by realizing meaningful leverage on strong merchant power prices coupled with tame input costs. The Energy sector’s largest detractor from relative performance was Ensco plc, a large offshore drilling company, which declined meaningfully as the market extrapolated current, depressed day rates across all companies regardless of contract coverage and balance sheet strength.The company trades at less than 10x our estimate of trough earnings, has an 8% current yield with 150% free cash flow coverage and, we believe, a sound balance sheet. Within the Consumer Staples sector, our portfolio was unfavorably impacted by portfolio holding Herbalife Ltd. (“HLF”), a direct marketer of primarily nutritional supplements. The company’s share price has been hampered on news of a Federal Trade Commission (the “FTC”) investigation. Despite negative headlines, we continue to believe that HLF operates within the rules and guidelines previously provided by the FTC and other regulatory bodies and that HLF’s business model and fundamentals remain strong. Several other large detractors from relative performance include KBR, Inc., Aimia Inc. and Tupperware Brands Corporation.As is the case with the other names mentioned above, we believe that there is significant value in these companies that could be realized should earnings revert to normalized levels. Equity Income Fund Review For the fiscal year ended October 31, 2014, the Equity Income Fund, Investor Class and Institutional Class, returned 7.95% and 8.47%, respectively, underperforming the 16.46% total return of the Russell 1000® Value Index and the 17.27% total return of the S&P 500® Index.Relative to the Russell 1000® Value Index, the primary sector that contributed positively to the Fund’s relative performance was Utilities. The main sectors that detracted from relative performance were Energy, Consumer Staples, Producer Durables and Consumer Discretionary. Within the Utilities sector, Exelon and Entergy were the primary positive contributors to relative performance as the result of favorable security selection during the period. Principal detractors from relative performance include portfolio Energy holding, Ensco; Consumer Staples holding, Herbalife; as well as KBR, Aimia and Tupperware Brands, all previously discussed in the Diversified Large Cap Value Fund section of this letter. Small Cap Value Fund Review For the fiscal year ended October 31, 2014, the Small Cap Value Fund, Investor Class and Institutional Class, returned -0.71% and -0.17%, respectively, underperforming the Russell 2000® Value Index and the Russell 2000® Index, which generated total returns of 7.89% and 8.06%, respectively.Relative to the 3 Russell 2000® Value Index, the primary sectors that contributed positively to the Fund’s relative performance were Technology and Health Care. The sectors that most negatively impacted relative performance were Energy, Financial Services, Consumer Discretionary and Producer Durables. Within the Technology sector, portfolio holding ARRIS Group, Inc., a manufacturer of equipment designed to help cable operators satisfy increasing consumer demand for additional broadband capacity and speed, appreciated strongly on positive comments from major customers regarding increased capital spending. In Health Care, portfolio holding Endo International plc, a leading specialty healthcare company, posted strong gains on value-creating capital allocation decisions, the most recent of which was the company’s acquisition in DAVA Pharmaceuticals, Inc. Within the Energy sector, portfolio holdings Cal Dive International, Inc. and Ocean Rig UDW Inc. were the largest detractors from relative performance as the stocks fell on meaningful leverage to falling oil prices. Ocean Rig is a high quality deep water drilling company with a high level of contract coverage, and we are of the opinion that the market is meaningfully underestimating the true earnings power of the company. Cal Dive, although also levered to commodity prices, experienced an unexpected disruption in business due to weather issues in the Gulf of Mexico resulting in liquidity concerns and an immediate and significant drop in the stock’s price. We believe there is incentive for the two lien holders to agree to a refinance which could have a strong positive impact on the company’s share price. Within the Financial Services sector, the largest detractor from relative performance was Virtus Investment Partners, Inc. an investment manager whose largest sub-advisor, F-Squared Investment Management, LLC, was hit by negative news.We have been monitoring inflows to the sub-advised products and have yet to note any material deterioration in net flows. Other detractors from relative performance include Consumer Discretionary holdings, Tupperware Brands and The Wet Seal, Inc. as well as Producer Durables holdings, KBR and Carpenter Technology Corporation.As stated above, it is our opinion that there is significant value in these companies that could be unlocked should earnings revert to normalized levels. Although the timing of reversion is uncertain, economic theory suggests that it should take place.Nevertheless, although we can control the process and the execution and we believe that, over the long-term, a company’s stock price will revert to reflect its business fundamentals, we are also highly cognizant that the path a stock takes to get there is a random walk and out of our control. As previously noted, however, we remain confident in our people and process and believe that this period of underperformance could ultimately create an opportunity. 4 Outlook The equity markets appreciated strongly across all market capitalizations for the fiscal year ended October 31, 2014, with the S&P 500® Index reaching a record high of 2,019 on September 19, 2014.Both large and small capitalization stocks ended the period in positive territory with growth indices modestly outperforming their value counterparts.We believe that the relative underperformance of small capitalization versus large capitalization companies provides our portfolios with opportunities we haven’t seen in a while as the relative strength in small cap over large cap the last few years has narrowed the historical valuation gap between capitalizations. Key macroeconomic news has had minimal impact on U.S. equity markets though the uncertainty of global markets is still a concern.As value investors, short-term corrections in response to “noise” can create attractive value opportunities and/or provide opportunistic entry points for securities in which we have been looking to invest.Such corrections also allow us to re-weight current portfolio holdings at a lower cost.Our bottom-up approach facilitates our ability to remain objective during environments when emotions can result in irrational investor behavior. In the Diversified Large Cap Value Fund, we are overweight in Consumer Staples, Materials and Processing, and Technology sectors, while being underweight in Consumer Discretionary, Energy, Financial Services, Health Care, Producer Durables and Utilities sectors. In the Equity Income Fund, we are overweight in Consumer Staples, Financial Services, and Materials and Processing sectors, while being underweight in Consumer Discretionary, Energy, Health Care, Producer Durables, Technology and Utilities sectors.In the Small Cap Value Fund, we are overweight in the Consumer Discretionary, Energy, and Materials and Processing sectors, and underweight in Consumer Staples, Financial Services, Health Care, Producer Durables, Technology, and Utilities sectors. Thank you for your support and for entrusting us with your investment dollars. Sincerely, The Huber Capital Management Team Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The risks are greater for investments in emerging markets.Additionally, the Funds are subject to sector emphasis risk meaning that companies in the same or related businesses may comprise a significant portion of a Fund’s portfolio and adversely affect the value of the portfolio to a greater extent than if such business comprised a lesser portion of a portfolio. Investments in Initial Public Offerings (IPO) carry additional risk such as market and liquidity risk and can fluctuate considerably. When the Fund’s asset base is small, the impact of IPOs on the Fund’s performance could be magnified. Investments in 5 smaller and medium cap companies involve additional risks such as limited liquidity and greater volatility. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete fund holdings. The information provided herein represents the opinion of Huber Capital Management, LLC (“Huber Capital Management”) and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index, an unmanaged index, consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market-value weighted index (stock price times number of shares outstanding), with each stock’s weight in the Index proportionate to its market value. The Russell 1000® Value Index measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000® Index, an unmanaged index, is comprised of the 2,000 smallest companies in the Russell 3000® Index. The Russell 2000® Value Index measures the performance of those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values. The indexes do not reflect the payment of transaction costs, fees and expenses associated with an investment in the Funds.The Funds’ value disciplines may prevent or restrict investment in major stocks in the benchmark indices.It is not possible to invest directly in an index. The Funds’ returns may not correlate with the returns of their benchmark indexes. Trough earnings are the level of earnings that a company generates at the lowest point in its business cycle. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g., depreciation) and interest expense to pretax income. Free cash flow is the cash that a company generates after paying its expenses and maintaining its current asset base, the remainder of which is then available to pursue further opportunities that enhance shareholder value.Free cash flow is calculated by adding non-cash charges (e.g. depreciation) to net income and subtracting maintenance capital expenditures. Free cash flow coverage is an indicator of the ability of a company to pay its obligations stemming from capital allocation policies (e.g. dividends). This ratio indicates the number of times the financial obligation is covered by the company’s free cash flow. A ratio of one or more indicates that the company can meet its financial obligations using the cash generated by operating activities less what the company needs to maintain its existing asset base. A ratio of less than one is an indicator that the company may need to change its capital allocation strategy in the future. Book value is the net asset value of a company, calculated by subtracting total liabilities from total assets. 6 Huber Funds HUBER CAPITAL EQUITY INCOME FUND Comparison of the change in value of a $10,000 investment in the Huber Capital Equity Income Fund – Investor Class vs the Russell 1000® Value Index and the S&P 500® Index Average Annual Total Return Since Inception* Since Inception* 1 Year 5 Year (6/29/07) (10/25/11) Huber Capital Equity Income Fund – Investor Class 7.95% 16.27% 6.11% — Huber Capital Equity Income Fund – Institutional Class 8.47% — — 19.08% Russell 1000® Value Index 16.46% 16.49% 4.87% 21.21% S&P 500® Index 17.27% 16.69% 6.37% 20.44% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-888-482-3726 (888-HUBERCM). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 1000® Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. * The Investor Class commenced operations on June 29, 2007 and the Institutional Class commenced operations on October 25, 2011. 7 Huber Funds HUBER CAPITAL SMALL CAP VALUE FUND Comparison of the change in value of a $10,000 investment in the Huber Capital Small Cap Value Fund – Investor Class vs the Russell 2000® Index and the Russell 2000® Value Index Average Annual Total Return Since Inception* Since Inception* 1 Year 5 Year (6/29/07) (10/25/11) Huber Capital Small Cap Value Fund – Investor Class -0.71% 19.03% 7.93% — Huber Capital Small Cap Value Fund – Institutional Class -0.17% — — 21.30% Russell 2000® Index 8.06% 17.39% 6.23% 19.57% Russell 2000® Value Index 7.89% 16.15% 4.88% 19.22% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-888-482-3726 (888-HUBERCM). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index, which represents approximately 10% of the total market capitalization of the Russell 3000® Index. The Russell 2000® Value Index measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. * The Investor Class commenced operations on June 29, 2007 and the Institutional Class commenced operations on October 25, 2011. 8 Huber Funds HUBER CAPITAL DIVERSIFIED LARGE CAP VALUE FUND Comparison of the change in value of a $10,000 investment in the Huber Capital Diversified Large Cap Value Fund – Investor Class vs the Russell 1000® Value Index and the S&P 500® Index Average Annual Total Return Since Inception 1 Year (12/31/12) Huber Capital Diversified Large Cap Value Fund – Investor Class 8.75% 18.49% Huber Capital Diversified Large Cap Value Fund – Institutional Class 9.12% 19.02% Russell 1000® Value Index 16.46% 23.14% S&P 500® Index 17.27% 23.36% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-888-482-3726 (888-HUBERCM). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 1000® Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. 9 Huber Funds EXPENSE EXAMPLE – October 31, 2014 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Huber Capital Equity Income Fund, Huber Capital Small Cap Value Fund and Huber Capital Diversified Large Cap Value FundExamples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/14 – 10/31/14). Actual Expenses For each class of the Huber Capital Equity Income Fund (“Equity Income Fund”), the Huber Capital Small Cap Value Fund (“Small Cap Value Fund”), and the Huber Capital Diversified Large Cap Value Fund (“Diversified Large Cap Value Fund”), two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses.Actual net expenses are limited to 1.49% for Investor Class shares and 0.99% for Institutional Class shares of the Equity Income Fund, 1.85% for Investor Class shares and 1.35% for Institutional Class shares of the Small Cap Value Fund and 1.25% for Investor Class shares and 0.75% for Institutional Class shares of the Diversified Large Cap Value Fund per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Examples below include, but are not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your Fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each Fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% 10 Huber Funds EXPENSE EXAMPLE – October 31, 2014 (Unaudited), Continued hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Equity Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/14 10/31/14 5/1/14 – 10/31/14* Investor Class Actual Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.49% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/14 10/31/14 5/1/14 – 10/31/14* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.99% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Small Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/14 10/31/14 5/1/14 – 10/31/14* Investor Class Actual $ 977.40 Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.85% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 11 Huber Funds EXPENSE EXAMPLE – October 31, 2014 (Unaudited), Continued Small Cap Value Fund, Continued Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/14 10/31/14 5/1/14 – 10/31/14* Institutional Class Actual $ 980.00 Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.35% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Diversified Large Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/14 10/31/14 5/1/14 – 10/31/14* Investor Class Actual Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.25% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/14 10/31/14 5/1/14 – 10/31/14* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.75% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 12 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – October 31, 2014 (Unaudited) HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Percentages represent market value as a percentage of total investments. 13 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – October 31, 2014 (Unaudited), Continued HUBER CAPITAL DIVERSIFIED LARGE CAP VALUE FUND Percentages represent market value as a percentage of total investments. 14 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2014 Shares COMMON STOCKS - 99.82% Value Advertising Agencies - 1.91% Aimia, Inc. (a) $ Aerospace & Defense - 2.39% Northrop Grumman Corp. Air Transport - 0.91% FedEx Corp. Aluminum - 1.49% Alcoa Inc. Asset Management & Custodian - 1.68% Virtus Investment Partners, Inc. Banks: Diversified - 1.03% SunTrust Banks, Inc. Chemicals: Diversified - 0.76% BASF SE - ADR Computer Services, Software & Systems - 9.31% CA Inc. Microsoft Corp. Computer Technology - 2.02% Hewlett Packard Co. Consumer Lending - 3.82% Ally Financial, Inc. (b) Cash America International, Inc. Diversified Financial Services - 11.92% Bank of America Corp. Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 1.40% Wal-Mart Stores, Inc. Electronic Components - 0.88% TE Connectivity Ltd. The accompanying notes are an integral part of these financial statements. 15 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2014, Continued Shares Value Engineering & Contracting Services - 4.36% Fluor Corp. $ KBR, Inc. Financial Data & Systems - 0.42% Western Union Co. Foods - 7.10% ConAgra Foods, Inc. Herbalife Ltd. Tyson Foods, Inc. - Class A Homebuilding - 1.40% Lennar Corp. - Class B Household Equipment & Products - 1.30% Tupperware Brands Corp. Insurance: Life - 7.29% CNO Financial Group, Inc. Insurance: Multi-Line - 3.88% American International Group,Inc. Voya Financial, Inc. Insurance: Property-Casualty - 0.95% XL Group plc Offshore Drilling & Other Services - 6.16% Ensco plc - Class A (a) Oil: Crude Producers - 1.33% Chesapeake Energy Corp. ConocoPhillips Oil: Integrated - 4.32% BP plc - ADR Exxon Mobil Corp. Royal Dutch Shell Plc - Class A - ADR The accompanying notes are an integral part of these financial statements. 16 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2014, Continued Shares Value Pharmaceuticals - 10.38% Actavis plc (a)(b) $ Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Specialty Retail - 1.03% Home Depot, Inc. Steel - 3.47% Carpenter Technology Corp. Tobacco - 1.98% Philip Morris International, Inc. Utilities: Electrical - 4.93% Entergy Corp. Exelon Corp. TOTAL COMMON STOCKS (Cost $129,436,527) TOTAL INVESTMENTS IN SECURITIES (Cost $129,436,527) - 99.82% Other Assets in Excess of Liabilities - 0.18% NET ASSETS - 100.00% $ ADR – American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. The accompanying notes are an integral part of these financial statements. 17 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2014 Shares COMMON STOCKS - 97.66% Value Advertising Agencies - 1.98% Aimia, Inc. (a) $ Aerospace & Defense - 0.81% Kratos Defense & Security Solutions, Inc. (b) Aluminum - 2.14% Kaiser Aluminum Corp. Asset Management & Custodian - 7.30% OM Asset Management plc (a)(b) Uranium Participation Corp. (a)(b) Virtus Investment Partners, Inc. Banks: Diversified - 6.63% First Citizens BancShares, Inc. - Class A First Horizon National Corp. Park Sterling Corp. (d) Chemicals: Specialty - 3.71% Innospec, Inc. Commercial Vehicles & Parts - 0.66% Miller Industries, Inc. Computer Services, Software & Systems - 2.19% Science Applications International Corp. Consumer Lending - 4.73% Cash America International, Inc. EZCORP, Inc. - Class A (b) Nelnet, Inc. - Class A Containers & Packaging - 0.45% UFP Technologies, Inc. (b) Diversified Manufacturing Operations - 2.19% A. M. Castle & Co. (b) Harsco Corp. The accompanying notes are an integral part of these financial statements. 18 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2014, Continued Shares Value Engineering & Contracting Services - 4.82% Argan, Inc. $ KBR, Inc. Financial Data & Systems - 0.98% Global Cash Access Holdings, Inc. (b) Health Care Facilities - 1.61% Tenet Healthcare Corp. (b) Homebuilding - 2.35% Lennar Corp. - Class B Household Equipment & Products - 2.17% Tupperware Brands Corp. Insurance: Life - 7.93% CNO Financial Group, Inc. Health Insurance Innovations, Inc. - Class A (b) Insurance: Multi-Line - 2.04% Voya Financial, Inc. Insurance: Property-Casualty - 0.10% XL Group plc Leisure Time - 1.00% Callaway Golf Co. Machinery: Agricultural - 1.66% Titan Machinery, Inc. (b) Machinery: Industrial - 0.06% Armtec Infrastructure Trust Unit (a)(b)(d) Metal Fabricating - 0.73% Mueller Water Products, Inc. - Class A Office Supplies Equipment - 2.27% Lexmark International, Inc - Class A Offshore Drilling & Other Services - 4.56% Ocean Rig UDW, Inc. (a) Oil Well Equipment & Services - 0.12% Cal Dive International, Inc. (b) The accompanying notes are an integral part of these financial statements. 19 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2014, Continued Shares Value Oil: Crude Producers - 1.52% Energy XXI Ltd. (a) $ Paper - 3.56% Kapstone Paper and Packaging Corp. (b) Mercer International, Inc. (b) Pharmaceuticals - 2.09% Endo International plc (a)(b) Publishing - 2.17% John Wiley & Sons, Inc. - Class A Real Estate Investment Trusts (REITs) - 6.88% Government Properties Income Trust Granite Real Estate Investment Trust (a) Rental & Leasing Services: Consumer - 0.02% Rent-A-Center, Inc. Restaurants - 1.67% Boston Pizza Royalties Income Fund (a) Pizza Pizza Royalty Corp. (a) Shipping - 1.05% Nordic American Tankers Ltd. Steel - 4.02% Carpenter Technology Corp. Telecommunications Equipment - 3.52% Arris Group, Inc. (b) Textiles, Apparel & Shoes - 2.03% Iconix Brand Group, Inc. (b) Utilities: Electrical - 3.94% Great Plains Energy, Inc. Portland General Electric Co. TOTAL COMMON STOCKS (Cost $279,410,704) The accompanying notes are an integral part of these financial statements. 20 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2014, Continued Shares SHORT-TERM INVESTMENTS - 2.07% Value Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) $ First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $6,755,579) TOTAL INVESTMENTS IN SECURITIES (Cost $286,166,283) - 99.73% Other Assets in Excess of Liabilities - 0.27% NET ASSETS - 100.00% $ ADR– American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of October 31, 2014. (d) Security is considered illiquid.As of October 31, 2014, the value of these investments was $6,000,949 or 1.8% of net assets. The accompanying notes are an integral part of these financial statements. 21 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2014 Shares COMMON STOCKS - 92.23% Value Aerospace & Defense - 2.40% Northrop Grumman Corp. $ Air Transport - 0.90% FedEx Corp. Aluminum - 0.96% Alcoa Inc. Asset Management & Custodian - 3.60% Virtus Investment Partners, Inc. Banks: Diversified - 0.99% SunTrust Banks, Inc. Beverage: Soft Drinks - 0.50% Coca-Cola Co. Chemicals: Diversified - 0.83% BASF SE - ADR Computer Services, Software & Systems - 7.84% CA Inc. Microsoft Corp. Oracle Corp. Computer Technology - 0.82% Hewlett Packard Co. Consumer Lending - 2.80% Ally Financial, Inc. (b) Cash America International, Inc. Diversified Financial Services - 10.40% Bank of America Corp. Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 1.73% Wal-Mart Stores, Inc. Electronic Components - 0.98% TE Connectivity Ltd. The accompanying notes are an integral part of these financial statements. 22 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2014, Continued Shares Value Engineering & Contracting Services - 4.66% Fluor Corp. $ KBR, Inc. Financial Data & Systems - 0.17% Mastercard, Inc. - Class A Foods - 6.80% ConAgra Foods, Inc. Herbalife Ltd. Tyson Foods, Inc. - Class A Homebuilding - 0.93% Lennar Corp. - Class B Household Equipment & Products - 1.88% Tupperware Brands Corp. Insurance: Life - 7.32% CNO Financial Group, Inc. Insurance: Multi-Line - 2.11% American International Group,Inc. Voya Financial, Inc. Insurance: Property-Casualty - 0.18% XL Group plc Offshore Drilling & Other Services - 7.65% Ensco plc - Class A (a) Oil: Crude Producers - 1.02% Chesapeake Energy Corp. ConocoPhillips Oil: Integrated - 1.22% BP plc - ADR Exxon Mobil Corp. Royal Dutch Shell Plc - Class A - ADR The accompanying notes are an integral part of these financial statements. 23 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2014, Continued Shares Value Pharmaceuticals - 11.06% Actavis plc (a)(b) $ Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Scientific Instruments: Control & Filter - 0.45% Flowserve Corp. Specialty Retail - 0.13% Home Depot, Inc. Steel - 2.34% Carpenter Technology Corp. Tobacco - 3.45% Philip Morris International, Inc. Utilities: Electrical - 5.11% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. NextEra Energy, Inc. Utilities: Telecommunications - 1.00% Verizon Communications, Inc. Vodafone Group plc - ADR TOTAL COMMON STOCKS (Cost $6,521,496) The accompanying notes are an integral part of these financial statements. 24 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2014, Continued Shares SHORT-TERM INVESTMENTS - 6.13% Value Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) $ First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $458,162) TOTAL INVESTMENTS IN SECURITIES (Cost $6,979,658) - 98.36% Other Assets in Excess of Liabilities - 1.64% NET ASSETS - 100.00% $ ADR – American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of October 31, 2014. The accompanying notes are an integral part of these financial statements. 25 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at October 31, 2014 Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund ASSETS Investments in securities, at value: (identified cost $129,436,527, $286,166,283, and $6,979,658, respectively) $ $ $ Receivables Fund shares sold — Investment securities sold Dividends and interest Dividend tax reclaim 85 Due from Adviser (Note 4) — — Prepaid expenses Total assets LIABILITIES Payables Fund shares purchased — Investment securities purchased — — Due to Custodian — 49 Advisory fees — 12b-1 fees Administration fees Audit fees Chief Compliance Officer fee Custody fees Fund accounting fees Shareholder servicing fees Transfer agent fees and expenses Accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 26 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at October 31, 2014, Continued Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ $ Institutional Class Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income Accumulated net realized gain/(loss) on investments and foreign currency ) ) Net unrealized appreciation on investments and foreign currency Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 27 Huber Funds STATEMENTS OF OPERATIONS For the Year Ended October 31, 2014 Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund INVESTMENT INCOME Dividends (net of foreign taxes and issuance fees withheld of $41,162, $166,456, and $920, respectively) $ $ $ Interest 10 Total investment income Expenses Advisory fees (Note 4) Administration fees (Note 4) Distribution fees – Investor Class (Note 7) Shareholder servicing fees – Investor Class (Note 6) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Custody fees (Note 4) Audit fees Trustee fees Legal fees Chief Compliance Officer fee (Note 4) Miscellaneous expense Reports to shareholders 83 Insurance expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) Net expenses Net investment income The accompanying notes are an integral part of these financial statements. 28 Huber Funds STATEMENTS OF OPERATIONS For the Year Ended October 31, 2014, Continued Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain/(loss) on: Investments Non-affiliates ) ) Affiliates — — Foreign currency ) (6
